Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7697028) in view of Walker (US 20140178031), Sakito et al. (US 20200051437, hereinafter Sakito), and Kilner (US 20150062333.)
Regarding claim 1, “A roof-mounted automobile surveillance apparatus comprising: a base having a base top side, a base bottom side, and a base outer edge defining a base inside, the base being configured to attach to a roof of a vehicle” Johnson teaches (abstract and Fig. 1) a security system for recording information outside a vehicle; (2:61-63) Cameras are mounted in a small dome on top of the vehicle's roof. Cameras provides a 360-degree view of the area around the vehicle; (2:26-34) system includes a housing with a generally dome shape, which is removably attachable to a select portion of a vehicle; (Figs 2-4) show housing 20 has an inside and outside and has a base with a top-side, bottom-side, and edge. 
As to “a dome cover coupled to the base, the dome cover being coupled to the base outer edge and extending above the base top side, the dome cover being transparent” Johnson teaches (2:26-34 and Fig. 1) system includes a housing with a generally dome shape, which is removably attachable to a select portion of a vehicle. The housing is preferably formed from plastic or glass and has a translucent portion and a plurality of opaque portions spaced thereabout. Such a translucent portion allows a plurality of cameras (described herein below) to view exterior of a vehicle.
As to “a camera housing coupled to the base, the camera housing being coupled to the base top side within the dome cover” Johnson teaches (Fig. 2 and Fig. 4) camera 30 has a housing (i.e., casing, cover, container) that is attached to top of dome see element 20, 41, 42, and 43; (2:63-67) The inside portion of the dome has four hanging struts and ball joints. The low ends of the joints connect to the top of the four-way day cameras, with the four-way night vision camera's directly underneath them.
As to “a camera coupled within the camera housing, the camera having a plurality of lenses extending through the camera housing” (Fig. 2 and Fig. 4) camera 30 has a housing (i.e., casing, cover, container) that includes four lenses 31.
As to “a CPU”, “the CPU being in operational communication with the camera”, and “a memory” Johnson teaches (2:57-60) this system comprises a "cellcorder," which itself is comprised of a digital recorder, a cell phone and a viewing screen all in one, the cellcorder is the brains of the device and is the access point for a video phone or PC; Examiner holds that digital recorders and cellphones (i.e., which are components of the cellcorder) inherently imply both a processor and a memory.
As to “a GPS transceiver” and “the GPS transceiver being in operational communication with the CPU” Johnson teaches (2:57-60) this system comprises a "cellcorder," which itself is comprised of a digital recorder, a cell phone and a viewing screen all in one, the cellcorder is the brains of the device and is the access point for a video phone or PC; (2:48 and 5:14-22) a GPS in the “cellcorder”; (3:49-56) communication mechanism may include a global positioning satellite network.
As to “and a cellular transceiver” and “the cellular transceiver being in operational communication with the CPU.” Johnson teaches (3:49-56 and 5:11-20) present invention includes a communication mechanism for transmitting a recorded image in real time to a remote location, communication mechanism is electrically coupled to the plurality of camera, communication mechanism includes a communication channel consisting of a cellular telephone network.
Johnson does not teach that the dome cover is “weatherproof.” However, Walker teaches (¶0069) camera system 80 may further comprise a transparent dome 86 for protecting the cameras therein that may be sealed to environmental conditions. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson’s security system to be sealed to environmental conditions as taught by Walker for the benefit of protecting the electronics within the dome.
Johnson does not teach “a battery” and “the battery being in operational communication with the camera and the CPU.” However, Walker teaches (Fig. 8, ¶0072) system requires power and includes a battery that provides power to the processors and camera. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson’s security system to include a battery as taught by Walker for the benefit of ensuring that the system continues to operate when there is loss of the main power source.
Johnson and Walker do not teach that the CPU is “coupled to the base within the base inside.” However, Sakito teaches (Fig. 2 and ¶0062) a processor 12P for example a Central Processing Unit (CPU) that functions as a control unit of the camera; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a CPU as taught by Sakito for the benefit of supervising the operation of each part of the camera, input/output processing of data with each part of the camera, calculation processing of data, and storage processing of data (¶0062) and coupling to base would make device more compact/space saving.
Johnson and Walker do not teach that the memory is a “card slot coupled to the base within the base inside, the memory card slot being in operational communication with the CPU.” However, Sakito teaches (¶0068) camera 10 has a recording unit 15 as an external storage medium such as a memory card (for example, an SD card) that is detachably mounted on the housing of the camera 10. The recording unit 15 records the data of the captured image generated by the processor 12P; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a memory card as taught by Sakito for the benefits of recording the data of the captured image generated by the processor (¶0068) and coupling to base would make device more compact/space saving.
Johnson and Walker do not teach that the GPS transceiver is “coupled to the base within the base inside.” However, Sakito teaches (¶0062) camera 10 has a processor 12P (e.g., a CPU) that controls each part of the camera including the storage processing of data, camera 10 has a Global Positioning System (GPS) receiving unit; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a GPS as taught by Sakito for the benefit of knowing where the images are taken and coupling to base would make device more compact/space saving.
 Johnson and Walker do not teach that the cellular transceiver is “coupled to the base within the base inside.” However, Sakito teaches (¶0064-¶0067) camera 10 has a communication unit 14 coupled to the processor 12P, that communicates via network NW1; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a communication unit as taught by Sakito for the benefit of receiving control commands for the camera 10 sent from the outside and transmitting state information of the camera 10 to the outside (¶0067) and coupling to base would make device more compact/space saving.
Johnson, Walker, and Sakito do not teach that the battery is “coupled to the base within the base inside.” However, Kilner teaches (abstract) an observation device including a camera; (¶0014) observation device has an upper housing that includes a solar charging unit, and the upper housing includes a battery, the battery configured to be charged by the solar charging unit; (¶0042) Power source 118 may be any device that is configured to provide electric power to camera 112, microphone 114 and/or transmitter 116. In one embodiment power source 118 may be a battery or a combination of batteries, such as a 3 volt, 4.5 volt, 6 volt, and/or 9 volt combination. Battery 118 may also include a solar charging unit configured to cover observation device 110 and to convert sunlight into electricity. The solar charging unit may be configured to recharge the batteries within power source 118 and/or power the observation device 110 directly. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, and Sakito’s security system to include a battery within as taught by Kilner for the benefit of having a self-sustaining power source.

Regarding claim 2, Johnson, Walker, and Sakito do not teach “The roof-mounted automobile surveillance apparatus of claim 1 further comprising a solar panel coupled to the dome cover above the camera housing, the solar panel being in operational communication with the battery.” However, Kilner teaches (abstract) an observation device including a camera; (¶0014) observation device has an upper housing that includes a solar charging unit, and the upper housing includes a battery, the battery configured to be charged by the solar charging unit; (¶0042) Power source 118 may be any device that is configured to provide electric power to camera 112, microphone 114 and/or transmitter 116. In one embodiment power source 118 may be a battery or a combination of batteries, such as a 3 volt, 4.5 volt, 6 volt, and/or 9 volt combination. Battery 118 may also include a solar charging unit configured to cover observation device 110 and to convert sunlight into electricity. The solar charging unit may be configured to recharge the batteries within power source 118 and/or power the observation device 110 directly. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, and Sakito’s security system to include a solar charging unit within as taught by Kilner for the benefit of having a self-sustaining power source.

Regarding claim 5, “The roof-mounted automobile surveillance apparatus of claim 1 further comprising the camera housing being cylindrical.” Johnson further teaches (Figs. 2-3) the housing of the camera 30 is cylindrical.

Regarding claim 6, “The roof-mounted automobile surveillance apparatus of claim 5 further comprising the plurality of lenses of the camera perpendicularly extending through a housing sidewall of the camera housing.” Johnson further teaches (Fig. 2 and Fig.3) the plurality of lenses 31 are perpendicularly extending through a housing sidewall of the camera housing 20; (5:4-10) Referring to FIGS. 2 and 3, the present invention advantageously includes a plurality of cameras 30 mounted within the housing 20 that include a plurality of lenses 31 with respective lines of sight radially offset in a plurality of quadrants so that an operator can view a panoramic view of the surrounding areas. The plurality of cameras 30 may include night vision members in addition to day members.

Regarding claim 7, “The roof-mounted automobile surveillance apparatus of claim 6 further comprising the plurality of lenses being four lenses each spaced 90 degrees apart around the housing sidewall.” Johnson further teaches (claim 6) said cameras including first and second vertically stacked cameras disposed within said housing, each of said first and second cameras having first, second, third and fourth ones of said lenses that are equidistantly spaced apart in opposing directions such that corresponding ones of said first, second, third and fourth lenses are vertically aligned in same directions; (Fig. 2) spaced 90 degrees apart.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Walker, Sakito, and Kilner in view of Mars et al. (US 20080055409, hereinafter Mars) and Leblond (US 20100139290.)
Regarding claim 3, Johnson, Walker, Sakito, and Kilner do not teach “The roof-mounted automobile surveillance apparatus of claim 1 further comprising a plurality of .. ventilation slots extending through the dome cover.” However, Mars teaches (¶0064-¶0065) cover of dome television camera's has vent slots that allow hot air to escape. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, and Kilner’s security system to include a vents as taught by Mars for the benefit of dissipating thermal energy and preventing heat buildup/overheating. 
Johnson, Walker, Sakito, Kilner, and Mars do not teach that the ventilation slots are “louvered.” However, Leblond teaches (¶0182) louvered vents. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, Kilner, and Mar’s security system to include a louvered vents as taught by Leblond to keep out rain.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Walker, Sakito, and Kilner in view of Johnston et al. (US 20100110192, hereinafter Johnston.)
Regarding claim 4, “The roof-mounted automobile surveillance apparatus of claim 1 further comprising a weatherproof seal.” Walker teaches (¶0069) camera system 80 may further comprise a transparent dome 86 for protecting the cameras therein that may be sealed to environmental conditions.
Johnson, Walker, Sakito, and Kilner do not teach that the weatherproof seal is “coupled to a bottom edge of the dome cover.” However, Johnston teaches (¶0052) Said weather seal plate (63) utilizes a foam strip (62) at the outside edge to repel moisture and dirt when said camera (20) is installed. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, and Kilner’s security system to include a seal near the edge as taught by Johnston for the benefit of repelling moisture and dirt from entering the device’s perimeter

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Walker, Sakito, and Kilner in view of Cilia (US 20090251530)
Regarding claim 8, Johnson, Walker, Sakito, and Kilner do not teach “The roof-mounted automobile surveillance apparatus of claim 1 further comprising the camera and the CPU performing facial recognition and license plate reading.” However, Cilia teaches (¶0007) a system for capturing and storing images including a camera mounted to a vehicle and a digital processor coupled to the camera; (¶0029) object-detection algorithm run by processor may be operable to automatically detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a face. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, and Kilner’s security system to include an object-detection algorithm as taught by Cilia for the benefit determining the locations of one or more regions that may be of interest to the user/owner of vehicle and/or for evidence gathering with a vehicle (¶0008 and ¶0005)
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Walker, Sakito, Kilner, Mars, Leblond, Johnston, and Cilia.
Regarding claim 9, “A roof-mounted automobile surveillance apparatus comprising: a base having a base top side, a base bottom side, and a base outer edge defining a base inside, the base being configured to attach to a roof of a vehicle” Johnson teaches (abstract and Fig. 1) a security system for recording information outside a vehicle; (2:61-63) Cameras are mounted in a small dome on top of the vehicle's roof. Cameras provides a 360-degree view of the area around the vehicle; (2:26-34) system includes a housing with a generally dome shape, which is removably attachable to a select portion of a vehicle; (Figs 2-4) show housing 20 has an inside and outside and has a base with a top-side, bottom-side, and edge.
 As to “a dome cover coupled to the base, the dome cover being coupled to the base outer edge and extending above the base top side, … the dome cover being transparent” Johnson teaches (2:26-34 and Fig. 1) system includes a housing with a generally dome shape, which is removably attachable to a select portion of a vehicle. The housing is preferably formed from plastic or glass and has a translucent portion and a plurality of opaque portions spaced thereabout. Such a translucent portion allows a plurality of cameras (described herein below) to view exterior of a vehicle.
As to “a camera housing coupled to the base, the camera housing being coupled to the base top side within the dome cover, the camera housing being cylindrical” Johnson teaches (Fig. 2 and Fig. 4) camera 30 has a housing (i.e., casing, cover, container) that is attached to top of dome see element 20, 41, 42, and 43; (2:63-67) The inside portion of the dome has four hanging struts and ball joints. The low ends of the joints connect to the top of the four-way day cameras, with the four-way night vision camera's directly underneath them; Johnson further teaches (Figs. 2-3) the housing of the camera 30 is cylindrical.
As to “a camera coupled within the camera housing, the camera having a plurality of lenses perpendicularly extending through a housing sidewall of the camera housing, the plurality of lenses being four lenses each spaced 90 degrees apart around the housing sidewall” Johnson teaches (Fig. 2 and Fig.3) the plurality of lenses 31 are perpendicularly extending through a housing sidewall of the camera housing 20; (5:4-10) Referring to FIGS. 2 and 3, the present invention advantageously includes a plurality of cameras 30 mounted within the housing 20 that include a plurality of lenses 31 with respective lines of sight radially offset in a plurality of quadrants so that an operator can view a panoramic view of the surrounding areas. The plurality of cameras 30 may include night vision members in addition to day members; (claim 6) said cameras including first and second vertically stacked cameras disposed within said housing, each of said first and second cameras having first, second, third and fourth ones of said lenses that are equidistantly spaced apart in opposing directions such that corresponding ones of said first, second, third and fourth lenses are vertically aligned in same directions; (Fig. 2) spaced 90 degrees apart.
As to “a CPU”, “the CPU being in operational communication with the camera”, and “a memory” Johnson teaches (2:57-60) this system comprises a "cellcorder," which itself is comprised of a digital recorder, a cell phone and a viewing screen all in one, the cellcorder is the brains of the device and is the access point for a video phone or PC; Examiner holds that digital recorders and cellphones (i.e., which are components of the cellcorder) inherently imply both a processor and a memory.
As to “a GPS transceiver” and “the GPS transceiver being in operational communication with the CPU” Johnson teaches (2:57-60) this system comprises a "cellcorder," which itself is comprised of a digital recorder, a cell phone and a viewing screen all in one, the cellcorder is the brains of the device and is the access point for a video phone or PC; (2:48 and 5:14-22) a GPS in the “cellcorder”; (3:49-56) communication mechanism may include a global positioning satellite network.
As to “and a cellular transceiver” and “the cellular transceiver being in operational communication with the CPU.” Johnson teaches (3:49-56 and 5:11-20) present invention includes a communication mechanism for transmitting a recorded image in real time to a remote location, communication mechanism is electrically coupled to the plurality of camera, communication mechanism includes a communication channel consisting of a cellular telephone network.
Johnson does not teach that the dome cover is “weatherproof” and “weatherproof seal.” However, Walker teaches (¶0069) camera system 80 may further comprise a transparent dome 86 for protecting the cameras therein that may be sealed to environmental conditions. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson’s security system to be sealed to environmental conditions as taught by Walker for the benefit of protecting the electronics within the dome.
Johnson does not teach “a battery” and “the battery being in operational communication with the camera and the CPU.” However, Walker teaches (Fig. 8, ¶0072) system requires power and includes a battery that provides power to the processors and camera. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson’s security system to include a battery as taught by Walker for the benefit of ensuring that the system continues to operate when there is loss of the main power source.
Johnson and Walker do not teach that the CPU is “coupled to the base within the base inside.” However, Sakito teaches (Fig. 2 and ¶0062) a processor 12P for example a Central Processing Unit (CPU) that functions as a control unit of the camera; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a CPU as taught by Sakito for the benefit of supervising the operation of each part of the camera, input/output processing of data with each part of the camera, calculation processing of data, and storage processing of data (¶0062) and coupling to base would make device more compact/space saving.
Johnson and Walker do not teach that the memory is a “card slot coupled to the base within the base inside, the memory card slot being in operational communication with the CPU.” However, Sakito teaches (¶0068) camera 10 has a recording unit 15 as an external storage medium such as a memory card (for example, an SD card) that is detachably mounted on the housing of the camera 10. The recording unit 15 records the data of the captured image generated by the processor 12P; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a memory card as taught by Sakito for the benefits of recording the data of the captured image generated by the processor (¶0068) and coupling to base would make device more compact/space saving.
Johnson and Walker do not teach that the GPS transceiver is “coupled to the base within the base inside.” However, Sakito teaches (¶0062) camera 10 has a processor 12P (e.g., a CPU) that controls each part of the camera including the storage processing of data, camera 10 has a Global Positioning System (GPS) receiving unit; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a GPS as taught by Sakito for the benefit of knowing where the images are taken and coupling to base would make device more compact/space saving.
 Johnson and Walker do not teach that the cellular transceiver is “coupled to the base within the base inside.” However, Sakito teaches (¶0064-¶0067) camera 10 has a communication unit 14 coupled to the processor 12P, that communicates via network NW1; (¶0053) camera 10 has a housing 1 and a fixing surface A1 at the bottom (i.e., base), the camera is fixed via the fixing surface. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson and Walker’s security system to include a communication unit as taught by Sakito for the benefit of receiving control commands for the camera 10 sent from the outside and transmitting state information of the camera 10 to the outside (¶0067) and coupling to base would make device more compact/space saving.
Johnson, Walker, and Sakito do not teach that the battery is “coupled to the base within the base inside” and “a solar panel coupled to the dome cover above the camera housing, the solar panel being in operational communication with the battery.” However, Kilner teaches (abstract) an observation device including a camera; (¶0014) observation device has an upper housing that includes a solar charging unit, and the upper housing includes a battery, the battery configured to be charged by the solar charging unit; (¶0042) Power source 118 may be any device that is configured to provide electric power to camera 112, microphone 114 and/or transmitter 116. In one embodiment power source 118 may be a battery or a combination of batteries, such as a 3 volt, 4.5 volt, 6 volt, and/or 9 volt combination. Battery 118 may also include a solar charging unit configured to cover observation device 110 and to convert sunlight into electricity. The solar charging unit may be configured to recharge the batteries within power source 118 and/or power the observation device 110 directly. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, and Sakito’s security system to include a battery within and solar charging unit as taught by Kilner for the benefit of having a self-sustaining power source.
Johnson, Walker, Sakito, and Kilner do not teach “a plurality of .. ventilation slots extending through the dome cover.” However, Mars teaches (¶0064-¶0065) cover of dome television camera's has vent slots that allow hot air to escape. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, and Kilner’s security system to include a vents as taught by Mars for the benefit of dissipating thermal energy and preventing heat buildup/overheating. 
Johnson, Walker, Sakito, Kilner, and Mars do not teach that the ventilation slots are “louvered.” However, Leblond teaches (¶0182) louvered vents. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, Kilner, and Mar’s security system to include a louvered vents as taught by Leblond to keep out rain.
Johnson, Walker, Sakito, Kilner, Mars, and Leblond do not teach that the weatherproof seal “being coupled to a bottom edge of the dome cover.” However, Johnston teaches (¶0052) Said weather seal plate (63) utilizes a foam strip (62) at the outside edge to repel moisture and dirt when said camera (20) is installed. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, Kilner, Mars, and Leblond’s security system to include a seal near the edge as taught by Johnston for the benefit of repelling moisture and dirt from entering the device’s perimeter
Johnson, Walker, Sakito, Kilner, Mars, Leblond, and Johnston do not teach “the camera and the CPU performing facial recognition and license plate reading.” However, Cilia teaches (¶0007) a system for capturing and storing images including a camera mounted to a vehicle and a digital processor coupled to the camera; (¶0029) object-detection algorithm run by processor may be operable to automatically detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a face. Therefore, it would have been obvious to a person having ordinary skill in the art before the effect filing date of the invention to modify Johnson, Walker, Sakito, Kilner, Mars, Leblond, and Johnston’s security system to include an object-detection algorithm as taught by Cilia for the benefit determining the locations of one or more regions that may be of interest to the user/owner of vehicle and/or for evidence gathering with a vehicle (¶0008 and ¶0005)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abad (US 8866906) – (2:29-50) a land vehicle surveillance system, cameras 20 may be positioned and attached to the roof and may be of the dome type that may be used in security venues such as banks, casinos and other establishments. Dome type cameras 20 generally have a small profile as compared to the generally rectangular security cameras found on buildings and in surveillance vehicles. The dome type cameras have been developed to have good resolution and large zoom, magnification characteristics as pan-tilt-zoom cameras that are currently available for purchase. The pan-tilt-zoom cameras illustrated in the Figures have a generally flat bottom cover 22 rather than dome or circular covers 22 that may be currently available from camera vendors. This may allow a less visible profile for the cameras 20 mounted in a vehicle.
Chivers et al. (US 20120281083) – (Abstract) A dome, formed from an infra-red (IR) transmitting material, covers and seals the housing (which is ideally filled with an inert gas) thereby resulting in an arrangement that is resistant to exposure to water and salt and so provides an imager suitable for marine environments; (¶0016 ad ¶0044) mounted on a police car or other vehicle
Acedo Sanchez (US 20160140819) – (Abstract and Figs. 1 and 3) a security system includes a dome recording camera 2, computer 1, a battery 5, and a solar panel 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425